Citation Nr: 1202538	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  09-02 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for memory loss, including as secondary to an undiagnosed illness.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for irritable bowel syndrome, including as secondary to an undiagnosed illness.

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for hematuria, including as secondary to an undiagnosed illness.

4.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for chronic joint pain, including as secondary to an undiagnosed illness.

5.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for chronic fatigue syndrome, including as secondary to an undiagnosed illness.

6.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a skin disability, including as secondary to an undiagnosed illness.

7.  Entitlement to an effective date prior to April 23, 2008 for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth C. Gardner, Jr., Attorney at Law


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from August 1982 to June 1986 and from November 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

As will be explained below, new and material evidence has been received to reopen the Veteran's previously denied service connection claims for irritable bowel syndrome, hematuria, chronic joint pain, chronic fatigue syndrome, and a skin disability.  Unfortunately, still further development of the evidence is required before the Board can adjudicate the Veteran's claims of entitlement to service connection for irritable bowel syndrome, hematuria, and a skin disability. Further development is also required before the Board can adjudicate the Veteran's claim for an earlier effective date for the grant of service connection for PTSD.  As such, this claim is being remanded to the RO.  VA will notify him if further action is required on his part.


FINDINGS OF FACT

1.  On July 25, 2011, prior to the promulgation of a decision in the appeal of the Veteran's claim of entitlement to service connection for memory loss, including as secondary to undiagnosed illness, the Board received notification from the appellant that a withdrawal of this appeal is requested.

2.  In an unappealed September 2004 rating decision, the RO denied the Veteran's claims of entitlement to service connection for irritable bowel syndrome, hematuria, chronic joint pain, chronic fatigue syndrome, and a skin disability.

3.  Evidence added to record since the RO's September 2004 rating decision was not previously of record, and is not cumulative and redundant of other evidence previously considered, and when viewed by itself or in the context of the entire record, relates to a fact not previously established that is necessary to substantiate the claims of entitlement to service connection for irritable bowel syndrome, hematuria, chronic joint pain, chronic fatigue syndrome, and a skin disability, and raises a reasonable possibility of substantiating the claims.

4.  There is no competent medical evidence that the Veteran has chronic fatigue syndrome which is causally or etiologically related to the Veteran's active service.  

5.  There is competent medical evidence of record indicating that the Veteran has chronic joint pain disability, which is causally related to his military service


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal of claims of entitlement to service connection for memory loss, including as secondary to undiagnosed illness, by the appellant, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  The September 2004 rating decision that denied the Veteran's claims of entitlement to service connection for irritable bowel syndrome, hematuria, chronic joint pain, chronic fatigue syndrome, and a skin disability is final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

3.  New and material evidence has been received to reopen the claims of entitlement to service connection for irritable bowel syndrome, hematuria, chronic joint pain, chronic fatigue syndrome, and a skin disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2011).

4.  Chronic fatigue syndrome was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. § 3.6, 3.159, 3.303, 3.317 (2011).

5.  Chronic joint pain disability was incurred during active service.  §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Substantive Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  At his October 19, 2011 Board hearing, the appellant indicated that he wished to withdraw his appeal of the issue of entitlement to service connection for memory loss, including as secondary to undiagnosed illness.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to that issue and it is dismissed.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2011).  

Notice

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman holds that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, the Department of Veterans Affairs (VA) is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Further, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court issued a decision that established significant new requirements with respect to the content of the VCAA notice for reopening claims.  In the context of a claim to reopen, the Secretary must look at the bases for the denial in the prior decision and to respond by providing the appellant with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  But see Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007) ( "§ 5103(a) requires only that the VA give a claimant notice at the outset of the claims process of the information and evidence necessary to substantiate the claim, before the initial RO decision and in sufficient time to enable the claimant to submit relevant evidence.  This notice may be generic in the sense that it need not identify evidence specific to the individual claimant's case (though it necessarily must be tailored to the specific nature of the veteran's claim).  It need not describe the VA's evaluation of the veteran's particular claim.").  

VA issued VCAA notice letters in November 2006 and March 2007, from the agency of original jurisdiction (AOJ) to the appellant.  These letters explained the evidence necessary to substantiate the Veteran's petitions to reopen his claims of entitlement to service connection, as well as the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  In addition, the letters explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman.  

The Board also finds that the VCAA notification letters are compliant with Kent as to the Veteran's petition to reopen.  The letters specifically informed the Veteran as to what evidence would be necessary to substantiate the element or elements that were required to establish service connection that were found insufficient in the previous denial.  The Veteran was told to submit evidence pertaining to the reason his claims of entitlement to service connection were previously denied, and the letter notified the Veteran of the reason for the prior final denial (i.e., the elements of the service connection claim that was deficient).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims held, in part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In the present case, the unfavorable AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notice.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  

Duty to Assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records and reports of VA and private post-service treatment and examination.  Additionally, the claims file contains the Veteran's own statements in support of his claims.  The Board has carefully reviewed such statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims. 

The record shows that the Veteran has been examined by VA in connection with his claims.  The Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issues adjudicated herein.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  Essentially, all available evidence that could substantiate the claims has been obtained.  There is no indication in the file that there are additional relevant records that have not yet been obtained.

New and Material Evidence

Legal Criteria

Service Connection - Generally

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases will be presumed to have been incurred or aggravated in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).

Service Connection - Undiagnosed Illness

VA shall pay compensation in accordance with Chapter 11 of Title 38, United States Code, to a Persian Gulf veteran with a qualifying chronic disability that became manifest:  during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War; or to a degree of 10 percent or more not later than December 31, 2011; and by history, physical, examination, or laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a); 71 Fed. Reg. 75669 - 75672 (Dec. 18, 2006).

The term "Persian Gulf veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(d)(1).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(d)(2).

A 'qualifying chronic disability' means a chronic disability resulting from any of the following (or any combination of any of the following):  an undiagnosed illness; a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms; and any diagnosed illness that the Secretary determines by regulations to be service-connected.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  Signs or symptoms that may be manifestations of an undiagnosed illness include, but are not limited to, fatigue, unexplained rashes or other dermatological signs or symptoms, headaches, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section if:  (1) there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; (2) if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) if there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

On July 6, 2001, the Secretary of VA, under the relevant statutory authorities, determined that, at that time, there was no basis for establishing a presumption of service connection for any illness suffered by Gulf War veterans based on exposure to depleted uranium, sarin, pyridostigmine bromide, and certain vaccines.  See 66 Fed. Reg. 35,702-10 (July 6, 2000) and 66 Fed. Reg. 58,784-85 (Nov. 23, 2001).


New and Material Evidence 

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a Veteran seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  

As relevant to this appeal, new evidence is existing evidence not previously submitted to agency decision-makers.  Material evidence is existing evidence that, by itself or when considered with the previous evidence of record, relates to a fact, not previously established, which is necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2011).  If all of these tests are satisfied, the claim must be reopened.

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied. See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a well-grounded claim).

Where the new and material evidence consists of a supplemental report from the service department, received before or after the decision has become final, the former decision will be reconsidered.  38 C.F.R. § 3.156(c).


Analysis

New and Material Evidence

The Veteran's claims of entitlement to service connection for irritable bowel syndrome, hematuria, chronic joint pain, chronic fatigue syndrome, and a skin disability were initially denied by the RO in a September 2004 rating decision.  The Veteran filed a notice of disagreement as to the rating decision, and a statement of the case was issued, but the Veteran did not file a timely appeal and, thus, the September 2004 rating decision is final.  See 38 U.S.C.A. § 7105.  

The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, the initial question before the Board remains whether new and material evidence has been presented to reopen the claims.

The September 2004 rating decision denied the Veteran's claims of entitlement to service connection for irritable bowel syndrome, hematuria, chronic joint pain, chronic fatigue syndrome, and a skin disability on the basis that there was no evidence that the Veteran had irritable bowel syndrome, hematuria, chronic joint pain, chronic fatigue syndrome, or a skin disability; the Veteran's service treatment records indicate that the Veteran did not report experiencing irritable bowel syndrome, hematuria, chronic joint pain, chronic fatigue syndrome, or a skin disability.  Post-service private treatment records did not show treatment for irritable bowel syndrome or chronic fatigue syndrome; these records showed treatment for or diagnoses of chronic joint pain, hematuria and a skin disability, but did not associate these findings with the Veteran's military service.  

As stated above, in order to reopen a claim, evidence received must be both new and material.  Additional evidence received after the prior final denial was not of record at the time of the final RO decision.  The Veteran's private medical records, VA medical records, and VA examination reports, as well as his multiple statements, are not cumulative and redundant of the evidence in the claims file at the time of the last final rating decision.  Thus, that evidence is considered "new."  

To be material, the evidence must relate to a fact not previously established that is necessary to substantiate the claim, and when viewed in the context of the record as a whole, must raise a reasonable possibility of substantiating the claim.  The basis for the RO's prior final denial was that there was no medical evidence of record demonstrating that the Veteran's irritable bowel syndrome, hematuria, chronic joint pain, chronic fatigue syndrome, and a skin disability were related to his active military service.   

Evidence added to the record subsequent to the prior final RO denial in September 2004 includes an October 2009 letter from the Vet Center which states that the Veteran reported experiencing "Persian Gulf Syndrome" as a result of his military service, and October 2009 VA examination reports indicating that the Veteran has been diagnosed with chronic diarrhea, hematuria, chronic joint pain, and dermatitis of the feet as due to undiagnosed illness.  The evidence of record at the time of the prior final denial in September 2004 reflected only that the Veteran experienced did not have any onset of symptoms during service and that the Veteran did not present any evidence that he had current treatment for or diagnoses of irritable bowel syndrome or chronic fatigue symptoms after his service.  However, when the additional evidence received subsequent to the final September 2004 RO decision, is considered in conjunction with the record as a whole, the record shows that the Veteran currently has chronic diarrhea, hematuria, symptoms of chronic fatigue syndrome, chronic joint pain due to undiagnosed illness, and dermatitis of the feet.  As such, the additional evidence, considered in conjunction with the record as a whole, raises a reasonable possibility of substantiating his claims for service connection for irritable bowel syndrome, hematuria, chronic joint pain, chronic fatigue syndrome, and a skin disability.

In conclusion, the Board finds that new and material evidence has been received to reopen the Veteran's previously denied claims of service connection for irritable bowel syndrome, hematuria, chronic joint pain, chronic fatigue syndrome, and a skin disability, and these claims are reopened.

Service Connection for Chronic Fatigue Syndrome

The Board notes that the Veteran alleges that his claimed chronic fatigue syndrome is related to his military service, including his duties in the Southwest Asia Theater during Operation Desert Storm.  The Veteran also requested consideration under the provisions of 38 C.F.R. § 3.317 (2011).   

Nonetheless, based on the evidence of record, the Board finds that there is a preponderance of evidence against the Veteran's claim of entitlement to service connection for chronic fatigue syndrome, so this claim must be denied.  38 C.F.R. § 3.102.  

In particular, although the Board acknowledges, and finds credible, the Veteran's statements alleging in-service symptoms, the Board also notes that the Veteran is not credible as to contentions of continuity since service.  In particular, the objective medical evidence of record indicates that the Veteran did not have any complaints of chronic fatigue syndrome.  Likewise, although the Board acknowledges that the Veteran reported that his symptoms had onset during service, and, according to the aforementioned October 2009 letter from the Vet Center, reported that he had Persian Gulf War syndrome, the Veteran's service treatment records do not show any complaints, treatment, or diagnosis of a chronic fatigue syndrome during his military service; the Veteran's reported that he was in good health at his separation examination.  See 38 C.F.R. § 3.303(a) (service connection requires that the facts "affirmatively [show] inception or aggravation . . . .").  
Moreover, the Board finds that the Veteran's statements as to continuity of symptomatology are not credible, as he did not report continuity of symptomatology to any of his treating providers until 2004, subsequent to filing his initial claim for compensation benefits; only after his claim was filed did the Veteran refer to the symptoms as having started during his military service.   See Shaw v. Principi, 3 Vet. App. 365 (1992) (finding that a Veteran's delay in asserting a claim can constitute negative evidence which weighs against the claim).  In fact, the Veteran denied musculoskeletal complaints upon VA treatment in December 1998.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).  See also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

More significantly, there is no persuasive objective medical evidence of record which indicates that the Veteran's chronic fatigue syndrome is etiologically related to the Veteran's service.  In this regard, the October 2009 VA examiner indicates that a full review of the Veteran's claims file, including a November 2005 VA Persian Gulf War evaluation and August 2009 addendum, and service treatment records indicates that the Veteran does not meet the diagnostic criteria for chronic fatigue syndrome.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.").  See also Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) ("In order for service connection for a particular disability to be granted, a claimant must establish he or she has that disability and that there is 'a relationship between the disability and an injury or disease incurred in service or some other manifestation of the disability during service.'" Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

The Board notes that the October 2009 VA examiner also found that the Veteran's complaints were not due to an undiagnosed illness; the VA examiner concluded that the Veteran's symptoms did not have a nexus to the Veteran's military service.  Thus, this disability is not shown to be due to undiagnosed illness.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a).  Consequently, service connection for this disorder as the result of an undiagnosed illness must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The Board finds that the October 2009 VA examiner's opinion has great probative weight, as this opinion was based on an examination of the Veteran, as well as review of the Veteran's record, and provided a rationale for the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that most of the probative value of a medical opinion comes from its reasoning, and threshold considerations include whether the person opining is suitably qualified and sufficiently informed).

The Board observes that medical evidence generally is required to establish a medical diagnosis or to address questions of medical causation.  Lay assertions of medical status do not constitute competent medical evidence for these purposes.  Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Nevertheless, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Although the Veteran is credible to report as to his symptoms during service and as to his current symptoms, the Veteran has not shown, however, that he has the expertise required to offer a diagnosis or an opinion regarding any causal relationship between his symptoms and his active service.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  

While the Veteran's contentions have been considered carefully, these contentions are outweighed by the medical evidence of record showing no diagnosis of chronic fatigue syndrome related to his active service.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole).  

As there is a preponderance of evidence against his claim of entitlement to service connection for chronic fatigue syndrome, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Service Connection for Chronic Joint Pain

The Board finds that the medical evidence of record supports the Veteran's contention that he has chronic joint pain, which is causally related to his active military service.  

The Veteran reported complaints of shoulder and back pain during his second period of active service and at his separation examination in April 1991, the Veteran reported a history of swollen or painful joints.  Moreover, the competent evidence, namely the Veteran's post-service November 2005 and October 2009 VA examination reports, clearly shows that the Veteran currently has multiple arthralgias of the knees, ankles, back, neck, and shoulders.  The October 2009 VA examiner, following a physical examination and review of the November 2005 VA examination report, found that the Veteran had a chronic undiagnosed illness manifested by joint pain; however, the VA examiner found that the Veteran also had degenerative joint disease of the right knee.  Likewise, although the VA examiner found that physical examination did not provide a clinical diagnosis related to the Veteran's right shoulder and back complaints, despite being shown in service, and thus could not determine whether these complaints were etiologically related to the Veteran's service, the Board finds that the evidence clearly shows that the Veteran has chronic joint pain as due to undiagnosed illness, which began during his Persian Gulf War period of service.  This finding is based on the Board's review of all of the evidence of record pertaining to the manifestations of the Veteran's chronic joint pain during and subsequent to his military service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a veteran seeking disability benefits must establish the existence of a disability and a connection between such veteran's service and the disability).

In short, the Veteran's in-service history, his October 2011 testimony, and his statements to his physicians and VA examiners as to his symptoms support a finding of chronicity of disability.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The competent and credible medical opinion of record supports the Veteran's claim.  As such, there is a preponderance of evidence in favor of the Veteran's claim.  Accordingly, service connection is warranted for chronic joint pain as due to undiagnosed illness.


ORDER

The appeal of the issue entitlement to service connection for memory loss is dismissed.

New and material evidence has been received to reopen the claims for service connection for irritable bowel syndrome, hematuria, chronic joint pain, chronic fatigue syndrome, and a skin disability; to this extent only, the appeal is granted.

Entitlement to service connection for chronic fatigue syndrome is denied.

Entitlement to service connection for chronic joint pain is granted.


REMAND

VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  Such assistance shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  

In this regard, the Board notes that the Veteran was afforded VA examinations in November 2005 and October 2009 regarding his claims of entitlement to service connection for irritable bowel syndrome, hematuria, and a skin disability, but points out that these examinations are without a clear medical opinion as to whether the Veteran's claimed disabilities are related to his service.  The Board notes that, at the VA examinations, the Veteran was diagnosed with chronic diarrhea, hematuria, and nonspecific dermatitis, and that the November 2005 VA examiner found that these disorders were due to undiagnosed illness.  However, as these are diagnosed disorders, they are not due to undiagnosed illness, and cannot be considered to be the result of undiagnosed illness.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a).  Moreover, the October 2009 VA examiner found that the Veteran did not meet the diagnostic criteria for irritable bowel syndrome, but did not provide an opinion as to whether the Veteran's chronic diarrhea was causally or etiologically related to his military service; the VA examiner also failed to provide an opinion as to the etiology of the Veteran's hematuria and dermatitis.  Similarly of note, the Veteran's service treatment records indicate that the Veteran did not report experiencing irritable bowel syndrome, hematuria, or a skin disability.  VA adjudicators may consider only independent medical evidence to support their findings; they may not rely on their own unsubstantiated medical conclusions.  If the medical evidence of record is insufficient, VA is always free to supplement the record by seeking an advisory opinion, or ordering a medical examination to support its ultimate conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Accordingly, the Board finds that the Veteran should be afforded additional VA examinations in order to determine nature and etiology of the Veteran's claimed chronic diarrhea, hematuria, and nonspecific dermatitis.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

Additionally, the RO, in a September 2010 rating decision, granted the Veteran's claim of entitlement to service connection for PTSD, and assigned a 30 percent disability evaluation, effective April 23, 2008, and a 70 percent evaluation, effective November 16, 2009.   In a statement received in November 2010, the Veteran indicated that he wanted an earlier effective date for the grant of service connection for PTSD.  His statement may be reasonably construed as expressing disagreement with the RO's September 2010 rating decision, and the Board thus concludes that this constitutes a timely notice of disagreement (NOD) with the RO's decision.  As such, this claim must be remanded to the RO for issuance of a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  The Veteran also must be given an opportunity to perfect an appeal to the Board concerning this issue by submitting a timely substantive appeal (e.g., a VA Form 9 or equivalent statement).  See 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 20.302, 20.303, 20.304, 20.305.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a VA examination to determine the nature and etiology of his chronic diarrhea, if any, including whether it is at least as likely as not (i.e., 50 percent or greater probability) that his chronic diarrhea is related to his service in the military.  To assist in making this determination, have the designated examiner review the claims file for the Veteran's pertinent medical history, including a copy of this remand, the Veteran's available service treatment records, and pertinent post-service medical records.  

The examiner should conduct all necessary diagnostic testing and evaluation.  The requested determination should also take into consideration the Veteran's medical, occupational, and recreational history prior to, during, and since his military service.  The medical basis of the examiner's opinion should be fully explained with reference to pertinent evidence in the record.  

2.  The RO should schedule the Veteran for a VA examination to determine the nature and etiology of his hematuria, if any, including whether it is at least as likely as not (i.e., 50 percent or greater probability) that his hematuria is related to his service in the military.  To assist in making this determination, have the designated examiner review the claims file for the Veteran's pertinent medical history, including a copy of this remand, the Veteran's available service treatment records, and pertinent post-service medical records.  

The examiner should conduct all necessary diagnostic testing and evaluation.  The requested determination should also take into consideration the Veteran's medical, occupational, and recreational history prior to, during, and since his military service.  The medical basis of the examiner's opinion should be fully explained with reference to pertinent evidence in the record.  

3.  The RO should schedule the Veteran for a VA examination to determine the nature and etiology of his skin disability, if any, including whether it is at least as likely as not (i.e., 50 percent or greater probability) that his skin disability is related to his service in the military.  To assist in making this determination, have the designated examiner review the claims file for the Veteran's pertinent medical history, including a copy of this remand, the Veteran's available service treatment records, and pertinent post-service medical records.  

The examiner should conduct all necessary diagnostic testing and evaluation.  The requested determination should also take into consideration the Veteran's medical, occupational, and recreational history prior to, during, and since his military service.  The medical basis of the examiner's opinion should be fully explained with reference to pertinent evidence in the record.

4.  Following completion of the above, the RO should readjudicate all of the Veteran's claims with application of all appropriate laws and regulations.  Consideration must be given to all additional information obtained since issuance of the most recent supplemental statement of the case, including any evidence obtained as a result of this remand. 

 If any of the claims remain denied, the appellant and his representative should be furnished a SSOC and afforded a reasonable period of time within which to respond thereto.  Thereafter, the case should be returned to the Board, as appropriate.

5.  Issue the Veteran a statement of the case with respect to the issue of entitlement to an earlier effective date for the grant of service connection for PTSD.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this matter to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If, and only if, the appellant submits a timely substantive appeal concerning this additional issue should the issue be forwarded to the Board for appellate consideration.

The purpose of this remand is to further develop the record and afford due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


